   Case 4:20-cv-00733 Document 4 Filed on 03/06/20 in TXSD Page 1 of 1

                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION



HARRIS COUNTY, TEXAS                        §
                                            §
versus                                      §              Civil Action 4:20−cv−00733
                                            §
Teva Pharmaceuticals USA, Inc., et al.      §


                              Notice of Reassignment

      This case is reassigned to Judge Charles Eskridge.


Entered: March 6, 2020                                David J. Bradley, Clerk
